                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. MANSFIELD, INC.,                          :
               Plaintiff,                            :              CIVIL ACTION
                                                     :
               v.                                    :
                                                     :
UDREN LAW OFFICES, P.C.,                             :              No. 18-03569
              Defendants.                            :

       AND NOW, this 16th day of August, 2019, upon consideration of the evidence presented

during the April 2, 2019 bench trial of this matter, it is ORDERED that, as outlined in the Court’s

August 16, 2019 Findings of Fact and Conclusions of Law, judgment is ENTERED in favor of

William J. Mansfield, Inc. and against Udren law Offices, P.C.


                                                            BY THE COURT:


                                                            S/Gene E.K. Pratter
                                                            GENE E.K. PRATTER
                                                            UNITED STATES DISTRICT JUDGE
